DETAILED ACTION
This FINAL action is in response to Application No. 16/400,857 originally filed 05/01/2019. The amendment presented on 11/16/2020 which provides amendments to claims 1, 12, and 15, cancels claims 2, 13-14, and 16-20, and adds new claims 21-28 is hereby acknowledged. Currently Claims 1, 3-12, 15, and 21-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Initiated Interview Summary 10/24/2020
The Office notes that Applicant has amended the claims differently than presented in the interview. The Office further notes that the Applicants’ Representative was informed that the claim amendments presented during the interview only appeared to overcome the rejection however, more time was needed to fully consider applicants’ arguments in view of the applied art. This was indicated in the interview summary.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, 15, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung U.S. Patent Application Publication No. 2020/0371675 A1 hereinafter Sung and further in view of Leung U.S. Patent Application Publication No. 2010/0013768 A1 hereinafter Leung in view of Sasaki et al. U.S. Patent Application Publication No. 2019/0310755 A1 hereinafter Sasaki.

Consider Claim 1:
	Sung discloses a computing device comprising: (Sung, See Abstract.)
	a user interface having a display; a position-detection mechanism; (Sung, [0052], “The media content playback apparatus 110 may include a display to output the video data included in the media content.  The display included in the media content playback apparatus 110 may be a touchscreen including a touch sensor, for example, a capacitive touch sensor or a resistive touch sensor.”)
	a processor; and (Sung, [0054], “The media content playback apparatus 110 may display the search bar 120 on the display, and include at least one processor or controller to play the media content.”)
	a computer-readable media having executable instructions of a position-detection manager that, when executed by the processor, direct the computing device to: (Sung, [0179], “The software may include a computer program, a piece of code, an instruction, or some combination thereof, to independently or collectively instruct or configure the processing device to operate as desired.  Software and data may be embodied permanently or temporarily in any type of machine, component, physical or virtual equipment, computer storage medium or device, or in a propagated signal wave capable of providing instructions or data to or being interpreted by the processing device.  The software also may be distributed over network coupled computer systems so that the software is stored and executed in a distributed fashion.  The software and data may be stored by one or more non-transitory computer readable recording mediums.  The non-transitory computer readable recording medium may include any data storage device that can store data which can be thereafter read by a computer system or processing device.”)
	detect, through the position-detection mechanism, positions associated with a gesture, the gesture made by a user of the computing device relative to the user interface; (Sung, [0055], “For example, the user may perform the operation for exploring the media content by dragging a certain point of the display.  In this example, the user may perform a gesture or an operation of selecting a first point on the display and then moving the selected first point to a second point on the display that is separated from the first point.  This gesture or operation is referred to as a drag.  For example, the user may drag the first point to the second point by touching the first point on the display and then moving a finger touching the first point to the second point while keeping touching the display.  For another example, the user may drag the first point to the second point by clicking the first point on the display using a mouse and then moving a mouse pointer from the first point to the second point while keeping pressing the first point with the mouse.”)
	associate, to the detected positions, … a time period during which a portion of the gesture is static and remains stationary; (Sung, [0138], “Referring to FIG. 8, in operation 860, the media content playback apparatus determines whether the user stops performing the drag.  ”)
	determine, …, an intended input made by the user; and performing an operation corresponding to the determined, intended input. (Sung, [0139], “However, when the user stops performing the drag, the media content playback apparatus may suspend changing the playback time point based on the tracked path.  The media content playback apparatus may play the media content from the playback time point that is changed lastly.  That is, until the user stops performing the drag after the user starts performing the drag, the media content playback apparatus may pause the playback of the media content and change the playback time point based on the tracked path.”)
	Sung teaches providing a gesture that includes touching, dragging, and then stopping at a certain point to provide input to the touch device however does not provide details on a timing profile and a context, the timing profile including and determination of 
	Leung however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to consider external environmental conditions when touch inputs are performed on the device and therefore teaches, for touch input, the use of a timing profile and a context. (Leung, [0050], [0054], “FIG. 3 is a flow diagram illustrating a method of indicating a gesture according to one embodiment of the present invention.  At step 302, force values and velocity values are initially received.  In some embodiments, force and velocity values are sensed directly from external environmental conditions.  In other embodiments, the force and velocity values are derived after receiving data from one or more sensed inputs.  For example, in one embodiment, velocity data is derived from integrating a sensed acceleration value or from differentiating a sensed positional value.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a timing profile and a context as this was a known technique in view of Leung and would have been used for the purpose of generating user input based a users manipulation of the input device on the surface. (Leung, See Abstract.)
	Sung in view of Leung while teaching certain gestures and that it was known to provide context to a gesture however do not specify determination of the weighting using an associated timing profile and the associated context and a weighting of the time period during which the gesture remains stationary.
	Sasaki however teaches it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to give weighting to touch gestures and a timing profile and therefore teaches determination of the weighting using (Sasaki, [0102], [0074], “As described above, the capacitance type touch panel 103 has a problem that the coordinates are shifted even though the same position is touched when a touch is stationary under a bad power supply environment.  In the present embodiment, by applying weighting that varies according to the touch movement amount, it is possible to prevent the coordinate shift when the touch is stationary without increasing the number of samples of coordinates to be averaged.  In Equation 1, the number of samples is only two in total, one pair of first coordinates and one pair of second coordinates.  In this way, when the number of samples is small, a delay generated during processing of the touch operation is small.  Therefore, it is possible to perform a smooth operation during touch movement.  Although it is desirable that the number of samples is small, three or more samples may be used.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to apply a weighting to a touch input as this was a known technique in view of Sasaki and would have been used for the purpose of it is possible to prevent the coordinate shift when the touch is stationary without increasing the number of samples of the coordinates to be averaged. (Sasaki, [0102])
Consider Claim 3:
	Sung in view of Leung in view of Sasaki discloses the computing device of claim 1, wherein the computing device detects the context using a sensor of the computing device that is a GPS sensor, a proximity sensor, an accelerometer, a radar sensor, a radio-frequency identification (RFID) sensor, or a near-field communication (NFC) sensor. (Leung, [0050], “One or more motion sensors 210 enable the input device 102 to determine velocity values during a given instant, or alternatively, over a given period of time.  Various types of motion sensors, such as gyroscopes, accelerometers, optical sensors, etc. may be used with the present invention.”)
Consider Claim 4:
	Sung in view of Leung in view of Sasaki discloses the computing device of claim 1, wherein the position- detection mechanism includes: an input mechanism that is a mouse, a mouse-scrolling wheel, a touchpad, a touchpad button, or a touchpad joystick; and determining the intended input includes using a gauge capability of the mouse, the mouse-scrolling wheel, the touchpad, the touchpad button, or the touchpad joystick. (Sung, [0055], “For example, the user may perform the operation for exploring the media content by dragging a certain point of the display.  In this example, the user may perform a gesture or an operation of selecting a first point on the display and then moving the selected first point to a second point on the display that is separated from the first point.  This gesture or operation is referred to as a drag.  For example, the user may drag the first point to the second point by touching the first point on the display and then moving a finger touching the first point to the second point while keeping touching the display.  For another example, the user may drag the first point to the second point by clicking the first point on the display using a mouse and then moving a mouse pointer from the first point to the second point while keeping pressing the first point with the mouse.”)
Consider Claim 7:
	Sung in view of Leung in view of Sasaki discloses the computing device of claim 1, wherein the user interface including the display combines with the position-detection mechanism to form a touchscreen. (Sung, [0052], “The media content playback apparatus 110 may include a display to output the video data included in the media content.  The display included in the media content playback apparatus 110 may be a touchscreen including a touch sensor, for example, a capacitive touch sensor or a resistive touch sensor.”)
Consider Claim 8:
	Sung in view of Leung in view of Sasaki discloses the computing device of claim 7, wherein the position- detection mechanism uses a capacitive, resistive, reflective, or (Sung, [0052], “The media content playback apparatus 110 may include a display to output the video data included in the media content.  The display included in the media content playback apparatus 110 may be a touchscreen including a touch sensor, for example, a capacitive touch sensor or a resistive touch sensor.”)

Claim Rejections - 35 USC § 103
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung U.S. Patent Application Publication No. 2020/0371675 A1 and further in view of Leung U.S. Patent Application Publication No. 2010/0013768 A1 in view of Sasaki et al. U.S. Patent Application Publication No. 2019/0310755 A1 as applied to claim 1 above, and further in view of Molchanov et al. U.S. Patent Application Publication No. 2017/0060254 A1 hereinafter Molchanov.

Consider Claim 5:
	Sung in view of Leung in view of Sasaki discloses the computing device of claim 1, however does not specify wherein the position-detection mechanism includes an input mechanism that is a radar sensor and determining the intended input includes using a gauge capability of the radar sensor.
	Molchanov however teaches a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide wherein the position-detection mechanism includes an input mechanism that is a radar sensor and determining the intended input includes using a gauge capability of the radar sensor. (Molchanov, [0008], [0009], [0045], [0071], [0082], [0011], “The radar sensor, the depth sensor, and the optical sensor are coupled to the processing element, and the radar sensor, the depth sensor, and the optical sensor are configured for short range gesture detection.  The processing element is further configured to detect of a hand gesture based on data acquired with the radar sensor, the depth sensor, and the optical sensor.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the to provide a touch sensing device using a radar sensor as this was a technique known by those of skill in the art in view of Molchanov and would have been utilized for dynamic gesture segmentation, accurate recognition, and reduced power consumption, and provides a real-time illumination robust gesture interface for the challenging use case of vehicles and additionally the radar can easily and quickly detect motion. (Molchanov, [0045] [0084])
Consider Claim 6:
	Sung in view of Leung in view of Sasaki discloses the computing device of claim 1, however does not specify wherein the position- detection mechanism includes an input mechanism that is an image sensor and determining the intended input includes using a gauge capability of the image sensor.
	Molchanov however teaches a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide wherein the position-detection mechanism includes an input mechanism that is an image sensor and determining the intended input includes using a gauge capability of the image sensor. (Molchanov, [0062], [0068-0069], [0082], [0050], “The color camera acquires RGB images (640.times.480)(VGA) and the depth camera captures range images (320.times.240) of the objects that are closest to it, both at 30 fps.”)
Molchanov and would have been utilized for the purpose of since the three sensors provide complementary information about the shape, color, and the instantaneous angular velocity of the hand, the information can be combined to improve the classification accuracy of the system. (Molchanov, [0044])

Claim Rejections - 35 USC § 103
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung U.S. Patent Application Publication No. 2020/0371675 A1 and further in view of Leung U.S. Patent Application Publication No. 2010/0013768 A1 in view of Sasaki et al. U.S. Patent Application Publication No. 2019/0310755 A1 as applied to claim 1 above, and further in view of Akita et al. U.S. Patent Application Publication No. 2018/0039377 A1 hereinafter Akita.

Consider Claim 9:
	Sung in view of Leung in view of Sasaki discloses the computing device of claim 1, however does not specify wherein: the computing device includes a sensor that detects a condition surrounding the computing device; and the computing device uses the detected condition surrounding the computing device to determine the context that is associated to the detected positions.
Akita however teaches a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide the computing device includes a sensor that detects a condition surrounding the computing device; and the computing device uses the detected condition surrounding the computing device to determine the context that is associated to the detected positions. (Akita, [0068], “The surrounding condition detection unit 604 obtains the image of the surrounding environment from the electronic control unit provided in the own vehicle and detects, from the obtained image, an object located in front of the vehicle (for example, other vehicle or a pedestrian) for example, thereby to output the number of the detected objects (surrounding objects) to the operation difficulty calculation unit 607.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a sensor that detects a condition surrounding the computing device and would have been utilized for the purpose of detecting conditions surrounding the device and/or the number of objects surrounding the device. (Akita, [0068])

Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung U.S. Patent Application Publication No. 2020/0371675 A1 and further in view of Leung U.S. Patent Application Publication No. 2010/0013768 A1 in view of Sasaki et al. U.S. Patent Application Publication No. 2019/0310755 A1 in view of Akita et al. U.S. Patent Application Publication No. 2018/0039377 A1 as applied to claim 9 above, and further in view of Cieplinski et al. U.S. Patent Application Publication No. 2015/0067560 A1 hereinafter Cieplinksi.

Consider Claim 10:
	Sung in view of Leung in view of Sasaki in view of Akita disclose the computing device of claim 9, however does not specify wherein the detected condition is a location of the computing device.
	Cieplinksi however teaches wherein the detected condition is a location of the computing device. (Cieplinski, [0091], [0102], [0137], [0102], “GPS module 135 determines the location of the device and provides this information for use in various applications (e.g., to telephone 138 for use in location-based dialing, to camera 143 as picture/video metadata, and to applications that provide location-based services such as weather widgets, local yellow page widgets, and map/navigation widgets).”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide location as those of skill in the art would have readily recognized in view of Cieplinski the purpose of providing information to the applications in use on a device for further processing in concerning the location and orientation (e.g., portrait or landscape) of device.

Claim Rejections - 35 USC § 103
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung U.S. Patent Application Publication No. 2020/0371675 A1 and further in view of Leung U.S. Patent Application Publication No. 2010/0013768 A1 in view of Sasaki et al. U.S. Patent Application Publication No. 2019/0310755 A1 in view of Akita et al. U.S. Patent Application Publication No. 2018/0039377 A1 applied to claim 9 above, and further in view of Poupyrev U.S. Patent Application Publication No. 2016/0054803 A1 hereinafter Poupyrev.

Consider Claim 11:
	Sung in view of Leung in view of Sasaki in view of Akita disclose detecting surrounding conditions as in claim 9, however does not specify wherein the detected condition is an identity of a user of the computing device.
	Poupyrev however teaches that those having ordinary skill in the art before the effective filing date of the invention where aware of techniques to sensing surrounding data of the device such as the identify of a person and teaches the detected condition is an identity of a user of the computing device. (Poupyrev, [0041], “In some cases, however, authenticating the person permitted to control the mobile computing device authenticates a person based on identifying indicia.  For example, gesture manager 206 may provide a radar field, receive a human-tissue reflection, determine identifying indicia based on the human-tissue reflection, and confirm that the identifying indicia matches recorded identifying indicia for the person permitted to control the mobile computing device.  These identifying indicia can include various biometric identifiers, such as a size, shape, ratio of sizes, cartilage structure, and bone structure for the person or a portion of the person, such as the person's hand.  These identify indicia may also be associated with a device worn by the person permitted to control the mobile computing device, such as device having a unique or difficult-to-copy reflection (e.g., a wedding ring of 14 carat gold and three diamonds, which reflects radar in a particular manner).”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide location as those of skill in the art would have readily recognized in view of Poupyrev and would have been utilized for the purpose of receiving authentication credentials and confirming that these credentials match the person. (Pouyprev, [0040])

Claim Rejections - 35 USC § 103
Claims 12, 15, 21-22, 24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung U.S. Patent Application Publication No. 2020/0371675 A1 hereinafter Sung and further in view of Sasaki et al. U.S. Patent Application Publication No. 2019/0310755 A1 hereinafter Sasaki.

Consider Claim 12:
	Sung discloses a method performed by a computing device comprising: (Sung, See Abstract.)
	detecting positions associated with a gesture, the gesture made by a user of the computing device and the gesture made relative to a touchscreen of the computing device, (Sung, [0055], “For example, the user may perform the operation for exploring the media content by dragging a certain point of the display.  In this example, the user may perform a gesture or an operation of selecting a first point on the display and then moving the selected first point to a second point on the display that is separated from the first point.  This gesture or operation is referred to as a drag.  For example, the user may drag the first point to the second point by touching the first point on the display and then moving a finger touching the first point to the second point while keeping touching the display.  For another example, the user may drag the first point to the second point by clicking the first point on the display using a mouse and then moving a mouse pointer from the first point to the second point while keeping pressing the first point with the mouse.”)
	the detected positions including a static position during which a portion of the gesture remains stationary; associating, to the detected positions, … the portion of the gesture remains stationary; (Sung, [0138], “Referring to FIG. 8, in operation 860, the media content playback apparatus determines whether the user stops performing the drag.  ”)
(Sung, [0054-0056], [0054], “Referring to FIG. 1, the media content playback apparatus 110 may provide a user of the media content playback apparatus 110 with a search bar 120 that allows the user to explore a media content being played.  The search bar 120 which is an interface displayed on the display may allow the user to control a playback time point of the media content.”)
	Sasaki however teaches it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to give weighting to touch gestures and a timing profile, the timing profile including a time period during which the portion of determining, based on the detected positions and the timing profile a weighting of the time period during which the portion of the gesture remains stationary, an intended input made by the user. (Sasaki, [0102], [0074], “As described above, the capacitance type touch panel 103 has a problem that the coordinates are shifted even though the same position is touched when a touch is stationary under a bad power supply environment.  In the present embodiment, by applying weighting that varies according to the touch movement amount, it is possible to prevent the coordinate shift when the touch is stationary without increasing the number of samples of coordinates to be averaged.  In Equation 1, the number of samples is only two in total, one pair of first coordinates and one pair of second coordinates.  In this way, when the number of samples is small, a delay generated during processing of the touch operation is small.  Therefore, it is possible to perform a smooth operation during touch movement.  Although it is desirable that the number of samples is small, three or more samples may be used.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to apply a weighting to a touch input as this was a known technique in view of Sasaki and would have been used for the (Sasaki, [0102])
Consider Claim 15:
	Sung in view of Sasaki discloses the method of claim 12, wherein associating the timing profile to the positions detected relative to the touchscreen identifies a includes identifying a motion vector associated with the gesture. (Sung, [0057], “The media content playback apparatus 110 may identify a distance 150 between the start point 140 and the search bar 120 based on the obtained coordinate of the start point 140.  The distance 150 may be a length of a vertical line that connects the start point 140 and the search bar 120.  The media content playback apparatus 110 may measure a length of the drag path 130 by comparing the obtained coordinate of the start point 140 and the obtained coordinate of the end point 160.  The media content playback apparatus 110 may determine the length of the drag path 130 based on a distance between the start point 140 and the end point 160.  In detail, the length of the drag path 130 may be determined to be the distance between the start point 140 and the end point 160 on an axis parallel to the search bar 120.  For example, the length of the drag path 130 may be determined to be a difference between an x-coordinate of the start point 140 and an x-coordinate of the end point 160 with respect to an x-axis parallel to the search bar 120.  As illustrated in FIG. 1, the drag path 130 is parallel to the search bar 120, and thus the length of the drag path 130 may correspond to the difference between the x-coordinate of the start point 140 and the x-coordinate of the end point 160.”)
Consider Claim 21:
	Sung in view of Sasaki discloses the method of claim 12, wherein the detected positions include a position where the user engages a finger of the user to the touchscreen. (Sung, [0057], “The media content playback apparatus 110 may identify a distance 150 between the start point 140 and the search bar 120 based on the obtained coordinate of the start point 140.  The distance 150 may be a length of a vertical line that connects the start point 140 and the search bar 120.  The media content playback apparatus 110 may measure a length of the drag path 130 by comparing the obtained coordinate of the start point 140 and the obtained coordinate of the end point 160.  The media content playback apparatus 110 may determine the length of the drag path 130 based on a distance between the start point 140 and the end point 160.  In detail, the length of the drag path 130 may be determined to be the distance between the start point 140 and the end point 160 on an axis parallel to the search bar 120.  For example, the length of the drag path 130 may be determined to be a difference between an x-coordinate of the start point 140 and an x-coordinate of the end point 160 with respect to an x-axis parallel to the search bar 120.  As illustrated in FIG. 1, the drag path 130 is parallel to the search bar 120, and thus the length of the drag path 130 may correspond to the difference between the x-coordinate of the start point 140 and the x-coordinate of the end point 160.”)
Consider Claim 22:
	Sung in view of Sasaki discloses the method of claim 21, wherein the detected positions include a position where the user disengages the finger from the touchscreen. (Sung, [0057], “The media content playback apparatus 110 may identify a distance 150 between the start point 140 and the search bar 120 based on the obtained coordinate of the start point 140.  The distance 150 may be a length of a vertical line that connects the start point 140 and the search bar 120.  The media content playback apparatus 110 may measure a length of the drag path 130 by comparing the obtained coordinate of the start point 140 and the obtained coordinate of the end point 160.  The media content playback apparatus 110 may determine the length of the drag path 130 based on a distance between the start point 140 and the end point 160.  In detail, the length of the drag path 130 may be determined to be the distance between the start point 140 and the end point 160 on an axis parallel to the search bar 120.  For example, the length of the drag path 130 may be determined to be a difference between an x-coordinate of the start point 140 and an x-coordinate of the end point 160 with respect to an x-axis parallel to the search bar 120.  As illustrated in FIG. 1, the drag path 130 is parallel to the search bar 120, and thus the length of the drag path 130 may correspond to the difference between the x-coordinate of the start point 140 and the x-coordinate of the end point 160.”)

Consider Claim 24:
	Sung in view of Sasaki discloses the method of claim 12, wherein the time period is a longest period of time in relation to multiple, respective periods of time of static positions associated with the gesture. (Sasaki, [0102], [0074], “As described above, the capacitance type touch panel 103 has a problem that the coordinates are shifted even though the same position is touched when a touch is stationary under a bad power supply environment.  In the present embodiment, by applying weighting that varies according to the touch movement amount, it is possible to prevent the coordinate shift when the touch is stationary without increasing the number of samples of coordinates to be averaged.  In Equation 1, the number of samples is only two in total, one pair of first coordinates and one pair of second coordinates.  In this way, when the number of samples is small, a delay generated during processing of the touch operation is small.  Therefore, it is possible to perform a smooth operation during touch movement.  Although it is desirable that the number of samples is small, three or more samples may be used.”)
Consider Claim 27:
	Sung in view of Sasaki discloses the method of claim 12, wherein the application is a media player application. (Sung, [0003], “A user may drag an indicator in the search bar in a direction of the search bar to move a playback time point of a media content.”)
Consider Claim 28:
	Sung discloses a computer-readable media storing executable instructions of a position-detection manager that, when executed by a processor, direct a computing device to: (Sung, [0179], “The software may include a computer program, a piece of code, an instruction, or some combination thereof, to independently or collectively instruct or configure the processing device to operate as desired.  Software and data may be embodied permanently or temporarily in any type of machine, component, physical or virtual equipment, computer storage medium or device, or in a propagated signal wave capable of providing instructions or data to or being interpreted by the processing device.  The software also may be distributed over network coupled computer systems so that the software is stored and executed in a distributed fashion.  The software and data may be stored by one or more non-transitory computer readable recording mediums.  The non-transitory computer readable recording medium may include any data storage device that can store data which can be thereafter read by a computer system or processing device.”)
	detect, through a position-detection mechanism of the computing device, positions associated with a gesture made by a user of the computing device relative to a user interface of the computing device; (Sung, [0055], “For example, the user may perform the operation for exploring the media content by dragging a certain point of the display.  In this example, the user may perform a gesture or an operation of selecting a first point on the display and then moving the selected first point to a second point on the display that is separated from the first point.  This gesture or operation is referred to as a drag.  For example, the user may drag the first point to the second point by touching the first point on the display and then moving a finger touching the first point to the second point while keeping touching the display.  For another example, the user may drag the first point to the second point by clicking the first point on the display using a mouse and then moving a mouse pointer from the first point to the second point while keeping pressing the first point with the mouse.”)
	associate … to the detected positions, … a time period during which a portion of the gesture is static and remains stationary; and (Sung, [0138], “Referring to FIG. 8, in operation 860, the media content playback apparatus determines whether the user stops performing the drag.  ”)
	determine, … the time period during which the gesture remains stationary, an intended input made by the user. (Sung, [0054-0056], [0054], “Referring to FIG. 1, the media content playback apparatus 110 may provide a user of the media content playback apparatus 110 with a search bar 120 that allows the user to explore a media content being played.  The search bar 120 which is an interface displayed on the display may allow the user to control a playback time point of the media content.”)
Sasaki however teaches it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to give weighting to touch gestures and a timing profile associate a timing profile to the detected positions, the timing profile including a time period during which a portion of the gesture is static and remains stationary; and determine, using a weighting of the time period during which the gesture remains stationary, an intended input made by the user. (Sasaki, [0102], [0074], “As described above, the capacitance type touch panel 103 has a problem that the coordinates are shifted even though the same position is touched when a touch is stationary under a bad power supply environment.  In the present embodiment, by applying weighting that varies according to the touch movement amount, it is possible to prevent the coordinate shift when the touch is stationary without increasing the number of samples of coordinates to be averaged.  In Equation 1, the number of samples is only two in total, one pair of first coordinates and one pair of second coordinates.  In this way, when the number of samples is small, a delay generated during processing of the touch operation is small.  Therefore, it is possible to perform a smooth operation during touch movement.  Although it is desirable that the number of samples is small, three or more samples may be used.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to apply a weighting to a touch input as this was a known technique in view of Sasaki and would have been used for the purpose of it is possible to prevent the coordinate shift when the touch is stationary without increasing the number of samples of the coordinates to be averaged. (Sasaki, [0102])

Claim Rejections - 35 USC § 103
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung U.S. Patent Application Publication No. 2020/0371675 A1 in view of Sasaki et al. U.S.  as applied to claim 12 above and further in view of Taby et al. U.S. Patent Application Publication No. 2014/0028579 A1 hereinafter Taby.

Consider Claim 23:
	Sung in view of Sasaki discloses the method of claim 12, however does not specify wherein determining the intended input by the user is further based on a location offset to correct a perceptual location, the perceptual location based on angular positioning of the computing device relative to a viewpoint of the user.
	Taby however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide touch determination wherein determining the intended input by the user is further based on a location offset to correct a perceptual location, the perceptual location based on angular positioning of the computing device relative to a viewpoint of the user. (Taby, [0029], [0028], “In particular embodiments, one or more offsets may be applied to the resolved location of a touch gesture performed on a touch-sensitive area.  Offsets may be applied to the resolved location in any suitable dimension (which includes any suitable direction(s) corresponding to the dimension(s)) or may offset the resolved location in any suitable amount.  The amount and dimension of an offsets may be constant or may be a function of any suitable variables.  As examples and not by way of limitation, the amount, dimension, or both of the applied offset may be a function of the hand the user is using to hold the device; the hand, the finger(s), or object(s) used to perform the touch gesture; the orientation of the device; the angle of the device relative to the user or any other suitable point; the proximity of the touch gesture to the user or another suitable pre-determined area; motion undergone by the device before, during, or after the touch gesture occurs; the particular user using the device; the physical characteristics of the device (e.g. the type of touch-sensitive technology used, the physical dimensions of the device or the touch-sensitive area, the hardware or software used to detect, process, and/or resolve touch gestures, etc.), or any suitable combination thereof.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to correct a perceptual location as this was a technique known by those of skill in the art in view of Taby and would have used for the purpose of detecting a touch gesture on a touch-sensitive area, processing or storing the detected signals, and resolving a location on the touch-sensitive area defining where the touch-sensitive gesture occurred. (Taby, [0027])

Claim Rejections - 35 USC § 103
Claim 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung U.S. Patent Application Publication No. 2020/0371675 A1 in view of Sasaki et al. U.S. Patent Application Publication No. 2019/0310755 A1 as applied to claim 12 above, and further in view of Akita et al. U.S. Patent Application Publication No. 2018/0039377 A1 hereinafter Akita.

Consider Claim 25:
	Sung in view of Sasaki discloses the method of claim 12, however does not specify wherein the determining the intended input made by the user is further based on a condition surrounding the computing device.
	Akita however teaches a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide the computing device includes a sensor that detects a condition surrounding the computing device and thus teaches wherein the determining the intended input made by the user is further based  (Akita, [0068], “The surrounding condition detection unit 604 obtains the image of the surrounding environment from the electronic control unit provided in the own vehicle and detects, from the obtained image, an object located in front of the vehicle (for example, other vehicle or a pedestrian) for example, thereby to output the number of the detected objects (surrounding objects) to the operation difficulty calculation unit 607.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a sensor that detects a condition surrounding the computing device and would have been utilized for the purpose of detecting conditions surrounding the device and/or the number of objects surrounding the device. (Akita, [0068])

Consider Claim 26:
	Sung in view of Sasaki in view of Akita discloses the method of claim 25, wherein the condition surrounding the computing device includes a width of respective finger tips of the user of the computing device. (Akita, [0035], “The threshold value setting unit 125 sets values of the movement, distance threshold value Lth and the touch time threshold value Tth which are used each in the input operation identification unit 123 and the long touch determination unit 124.  The threshold value setting unit 125, when the touch operation has been started, sets an initial value L1 to Lth and an initial value T1 to Tth, respectively, and thereafter, as occasion arises, changes (or sets) Lth and Tth to different values from these initial values.  Herein, the initial values L1 and T1 are stored previously in the memory (not shown) provided in the processing device 120.  Further, the initial value L1 may be a value corresponding to a width of a fingertip, for example, and the initial value may be a value corresponding to user's preference, for example.”)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2021. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does 
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the  and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626